 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
 3   ANDREW WONG
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
 6   (702) 388-6261/Fax
     Andrew_Wong@fd.org
 7
     Attorney for Chandra Bridges
 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                           Case No. 2:21-cr-00041-GMN-BNW
12
                   Plaintiff,                            STIPULATION TO MODIFY
13                                                       CONDITIONS OF RELEASE
            v.                                           (First Request)
14
     CHANDRA BRIDGES,
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18
     Acting United States Attorney, and Kimberly Anne Sokolich, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
     and Andrew Wong, Assistant Federal Public Defender, counsel for Chandra Bridges, that the
21
     Court modify the condition of release
22
            The Stipulation is entered into for the following reasons:
23
            1.     Ms. Bridges’ father is currently in hospice care in the Norther District of
24
     California.
25
            2.     Ms. Bridges would like to be with her father on weekends and as needed based
26
     on his medical condition.
 1          3.      Condition #20 of the current terms of pretrial release restrict Ms. Bridges’ travel
 2   to Clark County, Nevada and any other location preapproved by pretrial services. The
 3   preapproval process under Condition #20 requires Ms. Bridges to submit her travel plans at
 4   least 7 days in advance of her planned travel.
 5          4.      In order to accommodate the uncertainties of her father’s medical condition, the
 6   parties propose the addition of Condition #21 to allow Ms. Bridges to travel to the Northern
 7   District of California for purposes of visiting her father.
 8           This is the first stipulation to modify conditions of release filed herein.
 9          DATED this 6th day of May, 2021.
10
      RENE L. VALLADARES                                CHRISTOPHER CHIOU
11    Federal Public Defender                           Acting United States Attorney

12      /s/ Andrew Wong                                   /s/ Kimberly Anne Sokolich
      By_____________________________                   By_____________________________
13    ANDREW WONG                                       KIMBERLY ANNE SOKOLICH
      Assistant Federal Public Defender                 Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                                 UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:21-cr-00041-GMN-BNW
 4
                      Plaintiff,                          ORDER
 5
               v.
 6
     CHANDRA BRIDGES,
 7
                      Defendant.
 8
 9
               Based on the pending Stipulation of counsel, and good cause appearing,
10
               IT IS THEREFORE ORDERED that the conditions of pretrial release are modified to
11
     allow Ms. Bridges to travel to the Northern District of California for the purpose of visiting her
12
13   father.

14             DATED this 7th day of May, 2021.
15
16                                                 UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                      3
